Exhibit 10.12 

NUVECTRA CORPORATION

 

2016 EQUITY INCENTIVE PLAN

 

 

1

PURPOSE

 

The name of this plan is the Nuvectra Corporation 2016 Equity Incentive Plan (as
it may be amended from time to time, the “Plan”). This Plan was adopted by the
Board of Managers of QiG Group, LLC in expectation of the Spin-off (as defined
below) and QiG Group, LLC’s conversion from a Delaware limited liability company
to a Delaware corporation with the name of Nuvectra Corporation (“Nuvectra”) and
approved by Greatbatch Ltd., as sole member of QiG Group, LLC, effective as of
March 14, 2016 (the “Effective Date”).

 

The purpose of this Plan is to promote the interests of Nuvectra (together with
its Subsidiaries, the “Company”), and its stockholders by providing officers,
other employees, non-employee directors and non-employee consultants and service
providers of the Company with appropriate incentives and rewards to encourage
them to enter into or continue in service to the Company and to acquire a
proprietary interest in the long-term success of the Company, while aligning the
interests of those officers, other employees, non-employee directors and
non-employee consultants and service providers with the interests of the
stockholders.

 

The Plan also governs the terms of Incentive Awards granted pursuant to the
terms of the Employee Matters Agreement (“Spin-off Awards”) to current and
former employees, directors or service providers of Greatbatch, Inc.
(“Greatbatch”) or any of its subsidiaries in connection with the Spin-off.

 

2

DEFINITIONS

 

As used in the Plan, the following definitions apply to the terms indicated
below:

 

(a)            “Award Agreement” shall mean the written agreement between the
Company and a Participant or other document approved by the Committee evidencing
an Incentive Award.

 

(b)            “Board of Directors” shall mean the Board of Directors of
Nuvectra.

 

(c)            “Cause,” and the term “for Cause” shall mean,

 

(1)     with respect to a Participant who is a party to a written employment
agreement with the Company, which agreement contains a definition of “for cause”
or “cause” (or words of like import) for purposes of termination of employment
thereunder by the Company, “for cause” or “cause” as defined in the most recent
of such agreements, or

 

(2)     in all other cases, (i) with respect to a Participant, other than a
non-employee director, a determination by the Committee, in its sole discretion,
that one or more of the following has occurred: (A) any intentional or willful
failure, or failure due to bad faith, by such Participant to substantially
perform his or her duties to the Company that shall not have been corrected
within thirty (30) days following written notice thereof from the Company, (B)
any misconduct by such Participant that is significantly injurious to the
Company, (C) any breach by such Participant of any covenant contained in a
written agreement between the Participant and the Company, including, for
avoidance of doubt, an Award Agreement or other instrument pursuant to which an
Incentive Award is granted, (D) such Participant’s conviction of, or entry of a
plea of guilty or nolo contendere in respect of, any felony that results in, or
is reasonably expected to result in, economic or reputational injury to the
Company or (E) any material violation of state or federal securities laws or
(ii) with respect to a Participant that is a non-employee director, a
determination by a majority of the disinterested members of the Board of
Directors, in their sole discretion, that that one or more of the following has
occurred: (A) any intentional or willful failure, or failure due to bad faith,
by such non-employee director to substantially perform his or her duties to the
Company that shall not have been corrected within thirty (30) days following
written notice thereof from the Company, (B) any misconduct by such non-employee
director that is significantly injurious to the Company, (C) any breach by such
non-employee director of any covenant contained in an Award Agreement or other
instrument pursuant to which an Incentive Award is granted, (D) such
non-employee director’s conviction of, or entry of a plea of guilty or nolo
contendere in respect of, any felony that results in, or is reasonably expected
to result in, economic or reputational injury to the Company or (E) any material
violation of state or federal securities laws.

 

 
 

--------------------------------------------------------------------------------

 

 

(d)            “Change in Control” occurs if

 

(1)     any “Person” or related “Group” of Persons (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of more than 50% of the total combined voting power of all classes
of capital stock of Nuvectra normally entitled to vote for the election of
directors of Nuvectra;

 

(2)     a sale of all or substantially all of the assets of the Company is
consummated, in one transaction or a series of related transactions;

 

(3)     any merger or consolidation of Nuvectra is consummated in which the
stockholders of Nuvectra immediately prior to such transaction own, in the
aggregate, less than 50% of the total combined voting power of all classes of
capital stock of the surviving entity normally entitled to vote for the election
of directors of such surviving entity;

 

(4)     approval by the Company’s stockholders of a liquidation or dissolution
of the Company; or

 

(5)     a majority of the members of the Board of Directors are replaced during
any one-year period by directors whose appointment or election was not endorsed
by a majority of the members of the Board of Directors as of immediately prior
to the date of such appointment or election.

 

For purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of Rule
13d-3(d)(1)(i) (as in effect on the date hereof) pursuant to the Exchange Act.
In addition, notwithstanding the foregoing, the Spin-off shall not constitute a
Change in Control for purposes of the Plan. In addition, notwithstanding
anything in the Plan to the contrary, to the extent an amount forming all or a
portion of an Incentive Award represents deferred compensation under Section
409A of the Code that becomes payable upon the occurrence of a Change in
Control, a “Change in Control” will not be considered to have occurred unless
the event constitutes a change in control event under Section 409A of the Code.

 

(e)            “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time. Any reference to a section of the Code shall be
deemed to include a reference to any applicable regulations promulgated
thereunder.

 

 
2

--------------------------------------------------------------------------------

 

 

(f)            “Committee” shall mean the Compensation and Organization
Committee of the Board of Directors or such other committee as the Board of
Directors shall appoint from time to time to administer the Plan; provided, that
the Committee shall at all times consist of two or more persons, each of whom
shall be a member of the Board of Directors and an “independent director” under
the rules of any securities exchange on which the Company Stock is listed,
quoted or traded. To the extent required for transactions under the Plan to
qualify for the exemptions available under Rule 16b-3 (as defined herein),
members of the Committee (or any subcommittee thereof) shall be “non-employee
directors” within the meaning of Rule 16b-3. To the extent required for
compensation realized from Incentive Awards (as defined herein) under the Plan
to be deductible by the Company pursuant to Section 162(m) of the Code, members
of the Committee (or any subcommittee thereof) shall be “outside directors”
within the meaning of Section 162(m) of the Code.

 

(g)            “Company Stock” shall mean the common stock, par value $0.001 per
share, of Nuvectra.

 

(h)            “Covered Employee” means a Participant who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.

 

(i)            “Disability,” unless otherwise provided in an Award Agreement,
shall mean

 

(1)     with respect to a Participant who is a party to a written employment
agreement with the Company that contains a definition of “disability” or
“permanent disability” (or words of like import) for purposes of termination of
employment thereunder by the Company, “disability” or “permanent disability” as
defined in the most recent of such agreements, or

 

(2)     in all other cases, means such Participant’s inability to perform
substantially his or her duties to the Company by reason of physical or mental
illness, injury, infirmity or condition: (A) for a continuous period for 180
days or one or more periods aggregating 180 days in any twelve-month period; (B)
at such time as such Participant is eligible to receive disability income
payments under any long-term disability insurance plan maintained by the
Company; or (C) at such earlier time as such Participant or the Company submits
medical evidence, in the form of a physician’s certification, that such
Participant has a physical or mental illness, injury, infirmity or condition
that will likely prevent such Participant from substantially performing his
duties for 180 days or longer.

 

(j)            “Employee Matters Agreement” shall mean that certain employee
matters agreement entered into between Greatbatch and Nuvectra in connection
with the Spin-off.

 

(k)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(l)           “Fair Market Value” means, for any particular date, (i) for any
period during which the Company Stock shall be (A) listed for trading on a
national securities exchange, including, without limitation, the New York Stock
Exchange or the NASDAQ Stock Market, (B) listed for trading on a national market
system or (C) listed, quoted or traded on any automated quotation system, the
closing price per share of Company Stock on such exchange or system as of the
close of such trading day as reported in The Wall Street Journal or such other
source as the Committee deems reliable, or (ii) the market price per share of
Company Stock as determined in good faith by the Committee in the event (i)
above shall not be applicable. If the Fair Market Value is to be determined as
of a day when the securities markets are not open, the Fair Market Value on that
day shall be the Fair Market Value on the first prior preceding day when the
markets were open.

 

(m)          “Grant Date” shall mean the date or event specified by the
Committee on which a grant of an Incentive Award will become effective (which
date with respect to an Option or SAR will not be earlier than the date on which
the Committee takes action with respect thereto), and, with respect to any
Spin-off Award, shall mean the date the corresponding Greatbatch equity
incentive award was originally granted.

 

 
3

--------------------------------------------------------------------------------

 

 

(n)        “Incentive Award” shall mean an Option, SAR, share of Restricted
Stock, Restricted Stock Unit or Stock Bonus (each as defined herein) granted
pursuant to the terms of the Plan, including any Spin-off Award.

 

(o)        “Incentive Stock Option” shall mean an Option that is an “incentive
stock option” within the meaning of Section 422 of the Code.

 

(p)        “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.

 

(q)        “Option” shall mean an option to purchase shares of Company Stock
granted pursuant to Section 7.

 

(r)        “Participant” shall mean an employee, a non-employee consultant or
service provider, or non-employee director of the Company to whom an Incentive
Award is granted pursuant to the Plan and, upon his or her death, his or her
successors, heirs, executors and administrators, as the case may be. Participant
shall also include persons entitled to receive Incentive Awards pursuant to the
operation of the Employee Matters Agreement to whom a Spin-off Award has been
made under the Plan.

 

(s)        “Performance-Based Award” means an Incentive Award granted to
selected Covered Employees pursuant to Sections 7, 8, 9 or 10, but which is
subject to the terms and conditions set forth in Section 12. All
Performance-Based Awards are intended to qualify as Qualified Performance-Based
Compensation.

 

(t)        “Performance Criteria” means the criteria that the Committee selects
for purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that will be used
to establish Performance Goals are limited to the following: (i) net earnings or
net income (either before or after one or more of the following: interest,
taxes, depreciation, amortization and non-cash equity-based compensation
expenses), (ii) economic value-added (as determined by the Committee), (iii)
sales or revenue, (iv) net earnings or net income (either before or after
taxes), (v) operating earnings or income, (vi) cash flow (including, but not
limited to, operating cash flow and free cash flow), (vii) gross profit or gross
profit growth, (viii) cash flow return on capital, (ix) return on investment,
(x) return on stockholders’ equity, (xi) return on assets or net assets, (xii)
return on capital, (xiii) stockholder returns, (xiv) return on sales, (xv) gross
or net profit margin, (xvi) productivity, (xvii) expenses or expense targets,
(xviii) margins, (xix) improvement of capital structure, (xx) operating
efficiency, (xxi) cost reduction or savings, (xxii) budget and expense
management, (xxiii) customer satisfaction, (xxiv) working capital, (xxv) basic
or diluted earnings or loss per share (before or after taxes), (xxvi) price per
share of Company Stock (including, but not limited to growth measures or total
stockholder return), (xxvii) completion of acquisitions or business expansion,
(xxviii) regulatory achievements or compliance (including, without limitation,
regulatory body approval for commercialization of a product), (xxix)
implementation or completion of critical products, (xxx) enterprise value,
(xxxi) attainment of objective employee metrics or (xxxii) market share, any of
which may be measured either in absolute terms or as compared to any incremental
increase or as compared to results of a market index, group of other companies
or a combination thereof. The Committee shall, within the time prescribed by
Section 162(m) of the Code, define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.

 

 
4

--------------------------------------------------------------------------------

 

 

(u)       “Performance Goals” means, for a Performance Period, the one or more
goals established in writing by the Committee for the Performance Period based
upon the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, operational unit or an individual. The Performance Goals may be subject to
a threshold level of performance below which no payment will be made or no
vesting will occur, levels of performance at which specified payments will be
made or specified vesting will occur, and a maximum level of performance above
which no additional payment will be made or no vesting will occur. To the extent
consistent with Section 162(m) of the Code, the Committee, in its sole
discretion, may adjust or modify the calculation of Performance Goals for such
Performance Period in order to prevent the dilution or enlargement of the rights
of Participants (i) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event, or development, (ii) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company (determined consistent with U.S. generally accepted
accounting principles), or the financial statements of the Company, or (iii) in
response to, or in anticipation of, changes in applicable laws (including,
without limitation, tax laws), regulations, accounting principles, or business
conditions.

 

(v)      “Performance Period” means the one or more periods of time, which may
be of varying and overlapping durations, as the Committee may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance-Based
Award.

 

(w)      “Qualified Performance-Based Compensation” means any compensation that
is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.

 

(x)      “Reprice” shall mean (A) changing the terms of an Incentive Award to
lower its exercise price; (B) any other action that is treated as a “repricing”
under generally accepted accounting principles; and (C) repurchasing for cash or
canceling an Incentive Award at a time when its exercise price is greater than
the Fair Market Value of the underlying stock in exchange for another Incentive
Award, unless the cancellation and exchange occurs in connection with a Change
in Control. Such cancellation and exchange would be considered a Repricing
regardless of whether it is treated as a “repricing” under generally accepted
accounting principles and regardless of whether it is voluntary on the part of
the Participant.

 

(y)       A share of “Restricted Stock” shall mean a share of Company Stock that
is granted pursuant to the terms of Section 9 hereof and that is subject to the
restrictions set forth in Section 9(c).

 

(z)       “Restricted Stock Unit” means a contractual right to receive a share
of Company Stock in the future that is granted pursuant to the terms of Section
10.

 

(aa)     “Rule 16b-3” shall mean the rule thus designated as promulgated under
the Exchange Act.

 

(bb)     “SAR” shall mean a stock appreciation right granted pursuant to
Section 8.

 

(cc)     “Spin-off” shall mean the spin-off of the Company from Greatbatch into
an independent, publicly-traded company, effective as of March 14, 2016.

 

(dd)     “Stock Bonus” shall mean a bonus payable in shares of Company Stock or
a payment made in shares of Company Stock pursuant to a deferred compensation
plan of the Company.

 

(ee)     “Subsidiary” shall mean any corporation or other entity in which, at
the time of reference, the Company owns, directly or indirectly, stock or
similar interests comprising more than fifty (50) percent of the combined voting
power of all outstanding securities of such entity.

 

 
5

--------------------------------------------------------------------------------

 

 

(ff)     “Vesting Date” shall mean the date established by the Committee on
which a share of Restricted Stock or Restricted Stock Unit may vest.

 

3

STOCK SUBJECT TO THE PLAN

 

(a)     Company Stock Available for Incentive Awards

 

The total number of shares of Company Stock reserved for issuance under the Plan
shall not exceed (i) 1,128,410 shares (the “Share Limit”), and (ii) an
additional number of shares of Company Stock equal to the number of shares of
Company Stock subject to all Spin-off Awards outstanding immediately following
the Spin-off. Such shares may be authorized but unissued Company Stock or
authorized and issued Company Stock held in the Company’s treasury or acquired
by the Company for the purposes of the Plan. The Committee may direct that any
stock certificate evidencing shares issued pursuant to the Plan shall bear a
legend setting forth such restrictions on transferability as may apply to such
shares pursuant to the Plan.

 

(b)     Automatic Share Limit Increase

 

The Share Limit will automatically increase on January 1st of each year, for
nine (9) years following the Effective Date, in an amount equal to four (4%)
percent of the total number of shares of Company Stock outstanding on December
31st of the preceding year. The Committee may act prior to January 1st of a
given year to provide that there will be no January 1st increase of the Share
Limit for such year or that the increase in the Share Limit for such year will
be a smaller number of shares of Company Stock than would otherwise occur
pursuant to the preceding sentence.

 

(c)     Total Grants by Award Type

 

Excluding any Spin-off Awards, the aggregate number of shares of Company Stock
to be awarded under the Plan as Incentive Stock Options shall not exceed
1,128,410 shares. The number of shares of Company Stock available to be awarded
as Incentive Stock Options will automatically increase on January 1st of each
year by the lesser of (i) 410,000, or (ii) the number of shares added to the
Share Limit under Section 3(b).  Any shares of Company Stock added to the Share
Limit pursuant to Section 3(b) hereof shall be available for issuance as
Incentive Stock Options only to the extent that making such shares of Company
available for issuance as Incentive Stock Options would not cause any Incentive
Stock Option to cease to qualify as such. With respect to SARs, when a stock
settled SAR is exercised, the shares subject to a SAR grant agreement shall be
counted against the Share Limit as one (1) share for every share subject
thereto, regardless of the number of shares used to settle the SAR upon
exercise.

 

(d)     Non-Employee Director Limitation

 

Excluding any Spin-off Awards, the maximum number of shares of Company Stock
subject to Incentive Awards awarded during any fiscal year to a non-employee
director, taken together with any cash fees paid to such non-employee director
during the fiscal year, shall not exceed $500,000 in total value (calculating
the value of any such Incentive Awards based on the grant date fair value of
such Incentive Awards for financial reporting purposes).

 

(e)     Employee Limitation

 

Excluding any Spin-off Awards, the aggregate number of shares of Company Stock
subject to (i) Options and SARs awarded to any one employee during any fiscal
year of the Company, including awards made pursuant to Section 12, shall not
exceed 312,500 shares and (ii) Incentive Awards, other than Options and SARs,
awarded to any one employee during any fiscal year of the Company shall not
exceed 312,500 shares. Determinations under the preceding sentence shall be made
in a manner that is consistent with Section 162(m) of the Code and regulations
promulgated thereunder. The provisions of this Section 3(e) shall not apply in
any circumstance with respect to which the Committee determines that compliance
with Section 162(m) of the Code is not necessary.

 

 
6

--------------------------------------------------------------------------------

 

 

(f)        Adjustment for Change in Capitalization

 

If there is any change in the outstanding shares of Company Stock by reason of a
stock dividend or distribution, stock split-up, recapitalization, combination or
exchange of shares, or by reason of any merger, consolidation, spinoff or other
corporate reorganization in which the Company is the surviving corporation, the
number of shares available for issuance both in the aggregate and with respect
to each outstanding Incentive Award, the price per share under each outstanding
Incentive Award, and the limitations set forth in Sections 3(c), (d) and (e),
will be proportionately adjusted by the Committee, whose determination shall be
final and binding. After any adjustment made pursuant to this Section 3(f), the
number of shares subject to each outstanding Incentive Award shall be rounded to
the nearest whole number.

 

(g)        Other Adjustments

 

In the event of any transaction or event described in Section 3(f) or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate of the Company (including, without limitation, any Change in Control),
or of changes in applicable laws, regulations or accounting principles, and
whenever the Committee determines that action is appropriate in order to
preserve the economic intent with respect to any Incentive Award under the Plan,
to prevent the dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any Incentive
Award under the Plan, to facilitate such transactions or events or to give
effect to such changes in laws, regulations or principles, the Committee, in its
sole discretion and on such terms and conditions as it deems appropriate,
including, if the Committee deems appropriate, the principles of Treasury
Regulation Section 1.424-1(a)(5) except to the extent necessary to ensure that
the action does not violate Section 409A of the Code, either by amendment of the
terms of any outstanding Incentive Awards or by action taken prior to the
occurrence of such transaction or event, is hereby authorized to take any one or
more of the following actions:

 

(i)     To provide for either (A) termination of any such Incentive Award in
exchange for an amount of cash and/or other property, if any, equal to the
amount that would have been attained upon the exercise of such Incentive Award
or realization of the Participant’s rights (and, for the avoidance of doubt, if
as of the date of the occurrence of the transaction or event described in this
Section 3(g) the Committee determines in good faith that no amount would have
been attained upon the exercise of such Incentive Award or realization of the
Participant’s rights, then such Incentive Award may be terminated by the Company
without payment) or (B) the replacement of such Incentive Award with other
rights or property selected by the Committee in its sole discretion;

 

(ii)     To provide that such Incentive Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and

 

 
7

--------------------------------------------------------------------------------

 

 

(iii)     To make adjustments in the number and type of shares of Company Stock
(or other securities or property) subject to outstanding Incentive Awards, and
in the number and kind of outstanding Restricted Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding options, rights and awards and options, rights and awards which
may be granted in the future;

 

(iv)     To provide that such Incentive Award shall be exercisable or payable or
fully vested with respect to all shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and

 

(v)     To provide that the Incentive Award cannot vest, be exercised or become
payable after such event.

 

(h)           Re-use of Shares

 

Other than with respect to any Spin-off Award, the aggregate number of shares of
Company Stock issued under the Plan at any time shall equal only the number of
shares of Company stock actually issued upon exercise or settlement of an
Incentive Award. Other than with respect to any Spin-off Award, if an Incentive
Award terminates, expires, is cancelled, forfeited, or lapses for any reason,
any shares of Company Stock subject to the Incentive Award shall again be
available for the grant of an Incentive Award pursuant to the Plan. Shares of
Company Stock that are (i) used to pay the exercise price of an Option, (ii)
delivered or withheld to satisfy tax withholding obligations with respect to an
Incentive Award, (iii) covered by a stock-settled SAR that are not issued upon
settlement of such SAR or (iv) not issued because cash (other than with respect
to fractional shares) is issued in lieu of such shares of Company Stock pursuant
to an Incentive Award will, in each case, not be available for further grants of
Incentive Awards pursuant to the Plan. To the extent permitted by applicable law
or any stock exchange rule, shares of Company Stock issued in assumption of, or
in substitution for, any outstanding awards of any entity acquired in any form
of combination by the Company or any Subsidiary shall not be counted towards the
Share Limit and shall be available for grant pursuant to this Plan.

 

(i)           No Repricing

 

Absent stockholder approval, neither the Committee nor the Board of Directors
shall have any authority, with or without the consent of the affected holders of
Incentive Awards, to Reprice an Incentive Award; provided, however, that nothing
in this Section 3(i) shall be construed to apply to the issuance of an Incentive
Award that is a Spin-off Award, or the issuance of an Incentive Award in
connection with the acquisition by the Company of an unrelated entity. This
paragraph may not be amended, altered or repealed by the Board of Directors or
the Committee without approval of the stockholders of the Company.

 

(j)          Vesting Limitation on Restricted Stock and Restricted Stock Unit
Awards.

 

Any Restricted Stock or Restricted Stock Unit Incentive Award (other than any
Spin-off Awards) that vests solely on the basis of the passage of time (e.g.,
not on the basis of achievement of Performance Goals) shall not fully vest more
quickly than over the three year period beginning on the Grant Date. Any
Restricted Stock or Restricted Stock Unit Performance-Based Awards (other than
any Spin-off Awards) shall not vest prior to the first anniversary of the Grant
Date. Notwithstanding anything to the contrary in this Section 3(j): (i) the
Committee may provide that such vesting restrictions may lapse or be waived upon
the Participant’s death, Disability or termination of service, or upon a Change
of Control, (ii) Incentive Awards that result in the issuance of an aggregate of
up to five percent (5%) of the Share Limit (as may be adjusted as provided under
the terms of the Plan) may be granted to any one or more Participants without
respect to such minimal vesting provisions, and (iii) the minimal vesting
restrictions shall not apply to any Incentive Award made to any member of the
Board of Directors as a component of the payment for his or her service on the
Board of Directors.

 

 
8

--------------------------------------------------------------------------------

 

 

4

ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Committee. The Committee shall from time
to time designate the persons who shall be granted Incentive Awards and the
amount, type and other features of each Incentive Award.

 

The Committee shall have full authority to administer the Plan, including
authority to interpret and construe any provision of the Plan and the terms of
any Award Agreement or any Incentive Award issued under it and to adopt such
rules and regulations for administering the Plan as it may deem necessary or
appropriate. The Committee shall determine whether an authorized leave of
absence or absence due to military or government service shall constitute
termination of employment. The determination of whether an individual has a
Disability shall be made by the Committee. Decisions of the Committee shall be
final and binding on all Participants. Determinations made by the Committee
under the Plan need not be uniform but may be made on a
Participant-by-Participant basis. Notwithstanding anything to the contrary
contained herein, the Board of Directors may, in its sole discretion, at any
time and from time to time, resolve to administer the Plan, in which case the
term “Committee” as used herein shall be deemed to mean the Board of Directors.

 

The Committee may, in its absolute discretion, without amendment to the Plan,
(i) accelerate the date on which any Option or SAR granted under the Plan
becomes exercisable, (ii) waive or amend the operation of Plan provisions
respecting exercise after termination of service or otherwise adjust any of the
terms of such Option or SAR and (iii) accelerate the Vesting Date, or waive any
condition imposed hereunder, with respect to any share of Restricted Stock or
Restricted Stock Unit or otherwise adjust any of the terms applicable to such
share.

 

No member of the Committee shall be liable for any action, omission or
determination relating to the Plan, and the Company shall indemnify and hold
harmless each member of the Committee and each other director or employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated against any cost or expense
(including counsel fees and expenses) or liability (including any sum paid in
settlement of a claim with the approval of the Board of Directors, which
approval shall not be unreasonably withheld or delayed) arising out of any
action, omission or determination relating to the Plan, unless, in either case,
such action, omission or determination was taken or made by such member,
director or employee in bad faith and without reasonable belief that it was in
the best interests of the Company.

 

5

ELIGIBILITY

 

The persons who shall be eligible to receive Incentive Awards under the Plan
shall be such employees of the Company (including (i) employees who are also
directors and (ii) prospective employees conditioned on their becoming
employees), non-employee consultants or service providers, and non-employee
directors of the Company as the Committee shall designate from time to time. In
addition, persons entitled to receive Incentive Awards pursuant to the operation
of the Employee Matters Agreement shall be eligible to receive Spin-off Awards
under the Plan.

 

 
9

--------------------------------------------------------------------------------

 

 

6

AWARDS UNDER THE PLAN; AWARD AGREEMENTS

 

The Committee may grant Options, SARs, shares of Restricted Stock, Restricted
Stock Units and Stock Bonuses, in such amounts and with such terms and
conditions as the Committee shall determine, subject to the provisions of the
Plan.

 

Each Incentive Award granted under the Plan (except an unconditional Stock
Bonus) shall be evidenced by an Award Agreement, which shall contain such
provisions as the Committee may in its sole discretion deem necessary or
desirable. By accepting an Incentive Award, a Participant thereby agrees that
the Incentive Award shall be subject to all of the terms and provisions of the
Plan and the applicable Award Agreement.

 

7

OPTIONS

 

(a)            Identification of Options

 

Each Option shall be clearly identified in the applicable Award Agreement as
either an Incentive Stock Option or a Non-Qualified Stock Option. In the absence
of such identification, an Option will be deemed to be a Non-Qualified Stock
Option.

 

(b)            Exercise Price

 

Each Award Agreement with respect to an Option shall set forth the amount (the
“Exercise Price”) payable by the holder to the Company upon exercise of the
Option. The Exercise Price for an Option shall be determined by the Committee
but shall in no event be less than one hundred percent (100%) of the Fair Market
Value of a share of Company Stock on the Grant Date.

 

(c)            Term and Exercise of Options

 

(1)     The applicable Award Agreement will provide the date or dates on which
an Option shall become exercisable. The Committee shall determine the expiration
date of each Option; provided, however, that no Option shall be exercisable more
than ten (10) years after the Grant Date. Unless the applicable Award Agreement
provides otherwise, no Option (other than any Spin-off Awards) shall be
exercisable prior to the first anniversary of the Grant Date.

 

(2)     An Option may be exercised for all or any portion of the shares as to
which it is exercisable; provided, that no partial exercise of an Option shall
be for an aggregate exercise price of less than $1,000. The partial exercise of
an Option shall not cause the expiration, termination or cancellation of the
remaining portion thereof.

 

(3)     Unless the Committee determines otherwise, an Option shall be exercised
by delivering notice to the Company’s principal office, to the attention of its
Secretary (or the Secretary’s designee), no less than one nor more than ten (10)
business days in advance of the effective date of the proposed exercise. Such
notice shall specify the number of shares of Company Stock with respect to which
the Option is being exercised and the effective date of the proposed exercise
and shall be signed by the Participant or other person then having the right to
exercise the Option. Payment for shares of Company Stock purchased upon the
exercise of an Option shall be made on the effective date of such exercise by
one or a combination of the following means: (i) in cash, by certified check,
bank cashier’s check or wire transfer; (ii) subject to the approval of the
Committee, in shares of Company Stock owned by the Participant for at least six
months prior to the date of exercise and valued at their Fair Market Value on
the effective date of such exercise; or (iii) by means of a broker assisted
cashless exercise procedure complying with applicable law, and (iv) by such
other provision as the Committee may from time to time authorize. Any payment in
shares of Company Stock shall be effected by the delivery of such shares to the
Secretary (or the Secretary’s designee) of the Company, duly endorsed in blank
or accompanied by stock powers duly executed in blank, together with any other
documents and evidences as the Secretary (or the Secretary’s designee) of the
Company shall require.

 

 
10

--------------------------------------------------------------------------------

 

 

(4)     Stock certificates for shares of Company Stock purchased upon the
exercise of an Option shall be issued in the name of the Participant or other
person entitled to receive such shares, and delivered to the Participant or such
other person reasonably promptly following the effective date on which the
Option is exercised.

 

(d)            Limitations on Incentive Stock Options

 

(1)     Incentive Stock Options may be granted only to employees of the Company
or any “subsidiary corporation” thereof (within the meaning of Section 424(f) of
the Code and the applicable regulations thereunder).

 

(2)     To the extent that the aggregate Fair Market Value of shares of Company
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year under the Plan and any
other stock option plan of the Company (or any “subsidiary corporation” of the
Company within the meaning of Section 424 of the Code) shall exceed $100,000, or
such higher value as may be permitted under Section 422 of the Code, such
Options shall be treated as Non-Qualified Stock Options to the extent required
by Section 422 of the Code. Such Fair Market Value shall be determined as of the
Grant Date on which each such Incentive Stock Option is granted.

 

(3)     No Incentive Stock Option may be granted to an individual if, at the
time of the grant, such individual owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company (or any
“subsidiary corporation” of the Company within the meaning of Section 424 of the
Code), unless (i) the exercise price of such Incentive Stock Option is at least
110% of the Fair Market Value of a share of Company Stock at the time such
Incentive Stock Option is granted and (ii) such Incentive Stock Option (other
than any Spin-off Awards) is not exercisable after the expiration of five years
from the Grant Date on which such Incentive Stock Option is granted.

 

(e)            Effect of Termination of Employment

 

(1)     Unless the applicable Award Agreement provides or the Committee shall
determine otherwise, in the event that the employment of a Participant with the
Company shall terminate for any reason other than for Cause, on account of
Disability of the Participant or death of the Participant: (i) Options granted
to such Participant, to the extent that they were exercisable at the time of
such termination, shall remain exercisable until the date that is three (3)
months after such termination, on which date they shall expire; and (ii) Options
granted to such Participant, to the extent that they were not exercisable at the
time of such termination, shall expire at the close of business on the date of
such termination. The three-month period described in this Section 7(e)(1) shall
be extended to one year in the event of the Participant’s death during such
three-month period. Notwithstanding the foregoing, no Option shall be
exercisable after the expiration of its term.

 

(2)     Unless the applicable Award Agreement provides or the Committee shall
determine otherwise, in the event that the employment of a Participant with the
Company shall terminate on account of the Disability or death of the
Participant: (i) Options granted to such Participant, to the extent that they
were exercisable at the time of such termination, shall remain exercisable until
the first anniversary of such termination, on which date they shall expire; and
(ii) Options granted to such Participant, to the extent that they were not
exercisable at the time of such termination, shall expire at the close of
business on the date of such termination. Notwithstanding the foregoing, no
Option shall be exercisable after the expiration of its term.

 

 
11

--------------------------------------------------------------------------------

 

 

(3)     In the event of the termination of a Participant’s employment for Cause,
all outstanding Options granted to such Participant shall cease to be
exercisable, if applicable, and expire at the commencement of business on the
date of such termination.

 

(f)            Acceleration of Exercise Date Upon Change in Control

 

Upon the occurrence of a Change in Control, each Option granted under the Plan
and outstanding at such time shall become fully and immediately exercisable and
shall remain exercisable until its expiration, termination or cancellation
pursuant to the terms of the Plan. In addition, in the event of a Change in
Control, the Committee may in its discretion, cancel any outstanding Options and
pay to the holders thereof, in cash or stock, or any combination thereof, the
value of such Options based upon the price per share of Company Stock to be
received by other stockholders of the Company in the Change in Control less the
Exercise Price of each Option. Additionally, in the event of a Change of
Control, with respect to any Option with an Exercise Price that equals or
exceeds the price per share of Common Stock to be received by the other
stockholders of the Company in the Change in Control, the Committee may in its
discretion, cancel any outstanding Option without payment of consideration
therefor.

 

(g)           Transferability of Option

 

Except as otherwise provided in an applicable Award Agreement, during the
lifetime of a Participant each Option granted to a Participant shall be
exercisable only by the Participant and no Option shall be assignable or
transferable otherwise than by will or by the laws of descent and distribution.
The Committee may in its sole discretion on a case by case basis, in any
applicable agreement evidencing an Option (other than, to the extent
inconsistent with the requirements of Section 422 of the Code applicable to
Incentive Stock Options), permit a Participant to transfer all or some of the
Options to (i) the Participant’s Immediate Family Members, or (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members. Following any
such transfer, any transferred Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to the transfer.
“Immediate Family Members” shall mean a Participant’s spouse, child(ren) and
grandchild(ren). Notwithstanding the foregoing, Non-Qualified Stock Options may
be transferred to a Participant’s former spouse pursuant to a property
settlement made part of an agreement or court order incident to the divorce.

 

8

SARS

 

(a)            Exercise Price

 

The exercise price per share of a SAR shall be determined by the Committee at
the time of grant, but shall in no event be less than one hundred percent (100%)
of the Fair Market Value of a share of Company Stock on the Grant Date.

 

(b)            Benefit Upon Exercise

 

The exercise of SARs with respect to any number of shares of Company Stock shall
entitle the Participant to receive unrestricted, fully transferable shares of
Company Stock, which shall be issued reasonably promptly after the date on which
the SARs are exercised, equal in value to the number of SARs exercised
multiplied by (i) the Fair Market Value of a share of Company Stock on the
exercise date over (ii) the exercise price of the SAR. Any fractional share
amounts shall be settled in cash. Notwithstanding the foregoing, shares of
Company Stock issued may be subject to restrictions on transfer as a result of
applicable securities laws or pursuant to Section 15.

 

 
12

--------------------------------------------------------------------------------

 

 

(c)            Term and Exercise of SARS

 

(1)     The applicable Award Agreement will provide the dates or dates on which
a SAR shall become exercisable. The Committee shall determine the expiration
date of each SAR; provided, however, that no SAR shall be exercisable more than
ten (10) years after the Grant Date. Unless the applicable Award Agreement
provides otherwise, no SAR shall be exercisable prior to the first anniversary
of the Grant Date.

 

(2)     A SAR may be exercised for all or any portion of the shares as to which
it is exercisable; provided, that no partial exercise of a SAR shall be for an
aggregate exercise price of less than $1,000. The partial exercise of a SAR
shall not cause the expiration, termination or cancellation of the remaining
portion thereof.

 

(3)     Unless the Committee determines otherwise, a SAR shall be exercised by
delivering notice to the Company’s principal office, to the attention of its
Secretary (or the Secretary’s designee), no less than one nor more than ten (10)
business days in advance of the effective date of the proposed exercise. Such
notice shall specify the number of shares of Company Stock with respect to which
the SAR is being exercised, and the effective date of the proposed exercise, and
shall be signed by the Participant.

 

(d)            Effect of Termination of Employment

 

The provisions set forth in Section 7(e) with respect to the exercise of Options
following termination of employment shall apply as well to such exercise of
SARs.

 

(e)            Acceleration of Exercise Date Upon Change in Control

 

Upon the occurrence of a Change in Control, any SAR granted under the Plan and
outstanding at such time shall become fully and immediately exercisable and
shall remain exercisable until its expiration, termination or cancellation
pursuant to the terms of the Plan. In addition, in the event of a Change in
Control, the Committee may in its discretion, cancel any outstanding SARs and
pay to the holders thereof, in cash or stock, or any combination thereof, the
value of such SARs based upon the price per share of Company Stock to be
received by other stockholders of the Company in the Change in Control less the
exercise price of each SAR. Additionally, in the event of a Change of Control,
with respect to any SAR with an exercise price that equals or exceeds the price
per share of Common Stock to be received by the other stockholders of the
Company in the Change in Control, the Committee may in its discretion, cancel
any outstanding SAR without payment of consideration therefor.

 

9

RESTRICTED STOCK

 

(a)          General and Vesting Date

 

Subject to the provisions of Section 3(j) hereof, on a Grant Date of any shares
of Restricted Stock, the Committee shall establish a Vesting Date or Vesting
Dates with respect to such shares of Restricted Stock. The Committee may divide
such shares of Restricted Stock into classes and assign a different Vesting Date
to each class. Reasonably promptly after any shares of Restricted Stock have
been granted, the Company shall cause the specified number of shares of
Restricted Stock to be issued in the name of the Participant in accordance with
the provisions of Section 9(e). Provided that all conditions to the vesting of a
share of Restricted Stock imposed pursuant to Section 9(b) are satisfied, and
except as provided in Section 9(g), upon the occurrence of the Vesting Date with
respect to a share of Restricted Stock, such share shall vest and the
restrictions of Section 9(c) shall cease to apply to such share.

 

 
13

--------------------------------------------------------------------------------

 

 

(b)            Conditions to Vesting

 

At the time of the grant of shares of Restricted Stock, the Committee may impose
such restrictions or conditions to the vesting of such shares as it, in its sole
discretion, deems appropriate. By way of example and not by way of limitation,
the Committee may require, as a condition to the vesting of any class or classes
of shares of Restricted Stock, that the Participant or the Company achieves such
performance goals as the Committee may specify under Section 12.

 

(c)            Restrictions on Transfer Prior to Vesting

 

Prior to the vesting of a share of Restricted Stock, no transfer of a
Participant’s rights with respect to such share, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted. Immediately
upon any attempt to transfer such rights, such share, and all of the rights
related thereto, shall be forfeited by the Participant.

 

(d)            Rights as Stockholder

 

Upon issuance of Restricted Stock, the Participant shall have, unless otherwise
provided by the Committee, all rights of a stockholder with respect to such
shares, subject to any restrictions set forth in an Award Agreement, including
the right to receive any dividend or other distribution with respect to such
shares of Restricted Stock. The Committee in its sole discretion may require
that any dividends paid on shares of Restricted Stock shall be held in escrow
until all restrictions on such shares have lapsed.

 

(e)            Issuance of Certificates

 

(1)     Reasonably promptly after any shares of Restricted Stock have been
granted, the Company shall cause to be issued a stock certificate, registered in
the name of the Participant to whom such shares were granted, evidencing such
shares; provided, that the Company shall not cause such a stock certificate to
be issued to such Participant unless it has received a stock power duly endorsed
in blank from the Participant with respect to such shares. Each such stock
certificate shall bear any such legend as the Committee may determine. Such
legend shall not be removed until such shares vest pursuant to the terms hereof.

 

(2)     Each certificate issued pursuant to this Section 9(e), together with the
stock powers relating to the shares of Restricted Stock evidenced by such
certificate, shall be held by the Company in such manner as the Company may
determine unless the Committee determines otherwise.

 

(f)            Consequences of Vesting

 

Upon the vesting of a share of Restricted Stock pursuant to the terms of the
Plan and the applicable Award Agreement, the restrictions of Section 9(c) shall
cease to apply to such share. Reasonably promptly after a share of Restricted
Stock vests, the Company shall cause to be delivered to the Participant to whom
such shares were granted, a stock certificate evidencing such share, free of the
legend set forth in Section 9(e). Notwithstanding the foregoing, such share
still may be subject to restrictions on transfer as a result of applicable
securities laws or pursuant to Section 15.

 

 
14

--------------------------------------------------------------------------------

 

 

(g)            Effect of Termination of Employment

 

(1)     Unless the applicable Award Agreement or the Committee determines
otherwise, in the event of the termination of a Participant’s service to the
Company for any reason other than for Cause, all shares of Restricted Stock
granted to such Participant which have not vested as of the date of such
termination shall immediately be forfeited and returned to the Company. The
Committee also shall have the right to require the return of all dividends paid
on such shares, whether by termination of any escrow arrangement under which
such dividends are held or otherwise.

 

(2)     In the event of the termination of a Participant’s employment for Cause,
all shares of Restricted Stock granted to such Participant which have not vested
prior to the date of such termination shall immediately be forfeited and
returned to the Company, together with any dividends credited on such shares by
termination of any escrow arrangement under which such dividends are held or
otherwise.

 

(h)            Effect of Change in Control

 

Upon the occurrence of a Change in Control, all outstanding shares of Restricted
Stock that have not previously vested shall immediately vest. In addition, in
the event of a Change in Control, the Committee may in its discretion, cancel
any outstanding shares of Restricted Stock and pay to the holders thereof, in
cash or stock, or any combination thereof, the value of such shares of
Restricted Stock based upon the price per share of Company Stock to be received
by other stockholders of the Company in the Change in Control.

 

10

RESTRICTED STOCK UNITS

 

(a)           Vesting Date

 

Subject to the provisions of Section 3(j) hereof, at the time of the grant of
Restricted Stock Units, the Committee shall establish a Vesting Date or Vesting
Dates with respect to such Restricted Stock Units. The Committee may divide such
Restricted Stock Units into classes and assign a different Vesting Date to each
class. Provided that all conditions to the vesting of a Restricted Stock Unit
imposed pursuant to Section 10(c) are satisfied, and except as provided in
Section 10(d), upon the occurrence of the Vesting Date with respect to a
Restricted Stock Unit, such Restricted Stock Unit shall vest and shares of
Company Stock will be delivered pursuant to Section 10(b).

 

(b)           Benefit Upon Vesting

 

Upon the vesting of a Restricted Stock Unit, the Participant shall be entitled
to receive one unrestricted, fully transferable share of Company Stock for each
Restricted Stock Unit scheduled to be vested on such date and not previously
forfeited. Delivery of the share of Company Stock will occur as soon as
practicable following the date of vesting or, if otherwise specified in the
applicable Award Agreement, on such later settlement date or dates as specified
in the Award Agreement, and a Participant will have only the rights of a general
unsecured creditor of the Company with respect to each Restricted Stock Unit
until delivery of the share or payment is made as specified in the Award
Agreement. If explicitly provided in the applicable Award Agreement, the
Committee may, in its sole discretion, elect to (i) pay cash or (ii) pay part in
cash and part in Company Stock in lieu of delivering only shares of Company
Stock in settlement of the Restricted Stock Unit. If a cash payment is made in
lieu of delivering shares of Company Stock, the amount of such payment shall be
equal to the Fair Market Value of the Company Stock as of the date on which such
Restricted Stock Units vested or, if a later settlement date is specified in the
Award Agreement, the Fair Market Value of the Company Stock as of the specified
date of settlement. Notwithstanding the foregoing, shares of Company Stock
issued may be subject to restrictions on transfer as a result of applicable
securities laws or pursuant to Section 15.

 

 
15

--------------------------------------------------------------------------------

 

 

(c)            Conditions to Vesting

 

At the time of the grant of Restricted Stock Units, the Committee may impose
such restrictions or conditions to the vesting of such Restricted Stock Units as
it, in its sole discretion, deems appropriate. By way of example and not by way
of limitation, the Committee may require, as a condition to the vesting of any
class or classes of Restricted Stock Units, that the Participant or the Company
achieves such performance goals as the Committee may specify under Section 12.

 

(d)            Dividends on Restricted Stock Units

 

The Committee may, in its sole discretion and as would be set forth in the
applicable Award Agreement, require each Restricted Stock Unit to be credited
with dividends paid by the Company with respect to one share of Company Stock
(“Dividend Equivalents”). Dividend Equivalents shall be withheld by the Company
and credited to the Participant’s account, and interest may be credited on the
amount of cash Dividend Equivalents credited to the Participant’s account at a
rate and subject to such terms as determined by the Committee in its sole
discretion. Dividend Equivalents credited to a Participant’s account and
attributable to any particular Restricted Stock Unit (and earnings thereon, if
applicable) shall be distributed in cash or, at the sole discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such Dividend Equivalents and earnings, if applicable, to the
Participant upon settlement of such Restricted Stock Unit and, if such
Restricted Stock is forfeited, the Participant shall have no right to such
Dividend Equivalents.

 

(e)            Effect of Termination of Employment

 

(1)     Unless the applicable Award Agreement or the Committee determines
otherwise, Restricted Stock Units that have not vested, together with dividends,
if any, credited on such Restricted Stock Units, shall be forfeited upon the
Participant’s termination of employment for any reason other than for Cause.

 

(2)     In the event of the termination of a Participant’s employment for Cause,
all Restricted Stock Units granted to such Participant that have not vested as
of the date of such termination shall immediately be forfeited, together with
dividends, if any, credited on such shares.

 

(f)            Effect of Change in Control

 

Upon the occurrence of a Change in Control all outstanding Restricted Stock
Units that have not theretofore vested shall immediately vest. In addition, in
the event of a Change in Control, the Committee may in its discretion, cancel
any outstanding Restricted Stock Units and pay to the holders thereof, in cash
or stock, or any combination thereof, the value of such Restricted Stock Units
based upon the price per share of Company Stock to be received by other
stockholders of the Company in the Change in Control.

 

11

STOCK BONUSES

 

In the event that the Committee grants a Stock Bonus, a certificate for the
shares of Company Stock comprising such Stock Bonus shall be issued in the name
of the Participant to whom such grant was made and delivered to such Participant
as soon as practicable after the date on which such Stock Bonus is payable.

 

 
16

--------------------------------------------------------------------------------

 

 

12

PERFORMANCE-BASED AWARDS

 

(a)         Purpose.

 

The purpose of this Section 12 is to provide the Committee the ability to
qualify Incentive Awards as Qualified Performance-Based Compensation. If the
Committee, in its sole discretion, decides to grant a Performance-Based Award to
a Covered Employee, the provisions of this Section 12 shall control over any
contrary provision contained in Sections 7, 8, 9 or 10; provided, however, that
the Committee may in its sole discretion grant Incentive Awards to Covered
Employees and to other Participants that are based on Performance Criteria or
Performance Goals, but that do not satisfy the requirements of this Section 12.

 

(b)         Applicability.

 

This Section 12 shall apply only to those Covered Employees selected by the
Committee to receive Performance-Based Awards, which are intended to qualify as
Qualified Performance-Based Compensation. The designation of a Covered Employee
as a Participant for a Performance Period shall not in any manner entitle the
Participant to receive an Incentive Award for the period. Moreover, designation
of a Covered Employee as a Participant for a particular Performance Period shall
not require designation of such Covered Employee as a Participant in any
subsequent Performance Period and designation of one Covered Employee as a
Participant shall not require designation of any other Covered Employees as
Participants in such period or in any other period.

 

(c)         Procedures with Respect to Performance-Based Awards.

 

To the extent necessary to comply with the Qualified Performance-Based
Compensation requirements of Section 162(m)(4)(C) of the Code, with respect to
any Incentive Award granted under Sections 7, 8, 9 or 10 that may be granted to
one or more Covered Employees, no later than ninety (90) days following the
commencement of any fiscal year in question or any other designated fiscal
period or period of service (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (a) designate
one or more Covered Employees, (b) select the Performance Criteria applicable to
the Performance Period, (c) establish the Performance Goals, and amounts of such
Incentive Awards, as applicable, which may be earned for such Performance
Period, and (d) specify the relationship between Performance Criteria and the
Performance Goals and the amounts of such Incentive Awards, as applicable, to be
earned by each Covered Employee for such Performance Period. Following the
completion of each Performance Period, the Committee shall certify in writing
whether the applicable Performance Goals have been achieved for such Performance
Period. In determining the amount of an Incentive Award earned by a Covered
Employee, the Committee shall have the right to reduce or eliminate (but not to
increase) the amount of Incentive Award payable at a given level of performance
to take into account additional factors that the Committee may deem relevant to
the assessment of individual or corporate performance for the Performance
Period.

 

(d)         Payment of Performance-Based Awards.

 

Unless otherwise provided in the applicable Award Agreement, a Participant must
be employed by the Company or a Subsidiary on the day a Performance-Based Award
for such Performance Period is paid to the Participant. Furthermore, a
Participant shall be eligible to receive payment pursuant to a Performance-Based
Award for a Performance Period only if, and to the extent, the Performance Goals
for such period are achieved.

 

 
17

--------------------------------------------------------------------------------

 

 

(e)         Additional Limitations.

 

Notwithstanding any other provision of the Plan, any Incentive Award that is
granted to a Covered Employee and is intended to constitute Qualified
Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code (including any amendment to Section
162(m) of the Code) or any regulations or rulings issued thereunder that are
requirements for qualification as qualified performance-based compensation as
described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

 

13

RIGHTS AS A STOCKHOLDER

 

Except as provided in the Plan or an Award Agreement, no Participant shall be
deemed to be the holder of, or have any rights as a stockholder with respect to,
any shares of Company Stock covered by or relating to any Incentive Award until
the date of issuance of shares of Company Stock relating to such Incentive Award
to such holder of the Incentive Award.

 

Except as otherwise expressly provided in Sections 3(e) or (f) or as determined
by the Committee in its sole discretion, no adjustment to any Incentive Award
shall be made as a result of dividends or other rights being issued with respect
to Company Stock for which the record date for such dividend or other rights
occurred prior to the date on which the shares of Company Stock relating to such
Incentive Award were issued to the holder of such Incentive Award.

 

14

SPIN-OFF AWARDS

 

(a)         Notwithstanding anything in the Plan to the contrary, the terms of
the Plan will apply to Spin-off Awards only to the extent that such terms are
not inconsistent with the Employee Matters Agreement.

 

(b)         Notwithstanding anything in the Plan to the contrary, the exercise
price of a Spin-off Award that is an Option or an SAR may be less than the Fair
Market Value of Company Stock on the date on which such Option or SAR is granted
in order to preserve the intrinsic value, in full, of the outstanding Greatbatch
equity award prior to the Spin-off.

 

(c)         For Spin-off Awards granted to Participants who remain active
employees, directors or service providers of Greatbatch or any of its
subsidiaries after the Spin-off, the Participant will be deemed to have
terminated employment or service, as applicable, for purposes of his or her
Spin-off Award when he or she terminates employment with or service to
Greatbatch or its subsidiaries.

 

15

DEFERRAL OF AWARDS

 

The Committee may permit or require the deferral of payment or settlement of any
Restricted Stock Unit or Stock Bonus subject to such rules and procedures as it
may establish in its sole discretion. Payment or settlement of Options or SARs
may not be deferred unless such deferral would not cause the provisions of
Section 409A of the Code to be violated.

 

16

RESTRICTION ON TRANSFER OF SHARES

 

The Committee may impose, either in the Award Agreement or at the time shares of
Company Stock are issued in settlement of an Incentive Award, restrictions on
the ability of the Participant to sell or transfer such shares of Company Stock.

 

 
18

--------------------------------------------------------------------------------

 

 

17

NO SPECIAL EMPLOYMENT RIGHTS; NO RIGHT TO INCENTIVE AWARD

 

Nothing contained in the Plan or any Award Agreement shall confer upon any
Participant any right with respect to the continuation of employment with the
Company or interfere in any way with the right of the Company, subject to the
terms of any separate employment agreement to the contrary, at any time to
terminate such employment or to increase or decrease the compensation of the
Participant.

 

No person shall have any claim or right to receive an Incentive Award hereunder.
The Committee’s granting of an Incentive Award to a Participant at any time
shall neither require the Committee to grant any other Incentive Award to such
Participant or other person at any time nor preclude the Committee from making
subsequent grants to such Participant or any other person.

 

18

SECURITIES MATTERS

 

(a)     The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of 1933, as amended, of any interests in the Plan
or any shares of Company Stock to be issued hereunder or to effect similar
compliance under any state laws. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to cause to be issued or delivered
any certificates evidencing shares of Company Stock pursuant to the Plan unless
and until the Company is advised by its counsel that the issuance and delivery
of such certificates is in compliance with all applicable laws, regulations of
governmental authority and the requirements of the NASDAQ Stock Market or any
other securities exchange or automated quotation system on which shares of
Company Stock are listed. Certificates evidencing shares of Company Stock issued
pursuant to the terms hereof, may bear such legends, as the Committee or the
Company, in its sole discretion, deems necessary or desirable to insure
compliance with applicable securities laws.

 

(b)     The transfer of any shares of Company Stock hereunder shall be effective
only at such time as counsel to the Company shall have determined that the
issuance and delivery of such shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of the NASDAQ Stock
Market or any other securities exchange or automated quotation system on which
shares of Company Stock are listed. The Committee may, in its sole discretion,
defer the effectiveness of any transfer of shares of Company stock hereunder in
order to allow the issuance of such shares to be made pursuant to registration
or an exemption from registration or other methods for compliance available
under federal or state securities laws. The Company shall inform the Participant
in writing of the Committee’s decision to defer the effectiveness of a transfer.
During the period of such a deferral in connection with the exercise of an
Option, the Participant may, by written notice, withdraw such exercise and
obtain the refund of any amount paid with respect thereto.

 

(c)     It is intended that the Plan be applied and administered in compliance
with Rule 16b-3. If any provision of the Plan would be in violation of Rule
16b-3 if applied as written, such provision shall not have effect as written and
shall be given effect so as to comply with Rule 16b-3, as determined by the
Committee. The Committee is authorized to amend the Plan and to make any such
modifications to Award Agreements to comply with Rule 16b-3, as it may be
amended from time to time, and to make any other such amendments or
modifications deemed necessary or appropriate to better accomplish the purposes
of the Plan in light of any amendments made to Rule 16b-3.

 

19

WITHHOLDING TAXES

 

Whenever cash is to be paid pursuant to an Incentive Award, the Company shall
have the right to deduct therefrom an amount sufficient to satisfy any federal,
state and local withholding tax requirements related thereto.

 

 
19

--------------------------------------------------------------------------------

 

 

Whenever shares of Company Stock are to be delivered pursuant to an Incentive
Award, the Company shall have the right to require the Participant to remit to
the Company in cash an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto. With the approval of the
Committee, which it shall have sole discretion to grant and which approval may
be evidenced by the presence in the Award Agreement of an appropriate reference
to such right, a Participant may satisfy the foregoing requirement by electing
to have the Company withhold from delivery shares of Company Stock having a
value equal to the minimum amount of tax required to be withheld. Such shares
shall be valued at their Fair Market Value on the date as of which the amount of
tax to be withheld is determined. Any fractional share amounts shall be settled
in cash. Such a withholding election may be made with respect to all or any
portion of the shares of Company Stock to be delivered pursuant to an Incentive
Award. Any tax withholding above the minimum amount of tax required to be
withheld must be deducted from other amounts payable to the Participant or must
be paid in cash by the Participant.

 

20

NOTIFICATION OF ELECTION UNDER SECTION 83(b) OF THE CODE

 

If any Participant shall, in connection with the acquisition of shares of
Company Stock under the Plan, make the election permitted under Section 83(b) of
the Code (i.e., an election to include in gross income in the year of transfer
the amounts specified in Section 83(b) of the Code) and permitted under the
terms of the Award Agreement, such Participant shall notify the Company of such
election within ten days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Code Section 83(b).

 

21

NOTIFICATION UPON DISQUALIFYING DISPOSITION UNDER SECTION 421(b) OF THE CODE

 

Each Award Agreement with respect to an Incentive Stock Option shall require the
Participant to notify the Company of any disposition of shares of Company Stock
issued pursuant to the exercise of such Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions) within ten (10) days of such disposition.

 

22

AMENDMENT OR TERMINATION OF THE PLAN

 

The Board of Directors may, at any time, suspend or terminate the Plan or revise
or amend it in any respect whatsoever; provided, however, that stockholder
approval shall be required if and to the extent required by Rule 16b-3 or by any
comparable or successor exemption under which the Board of Directors believes it
is appropriate for the Plan to qualify, or if and to the extent the Board of
Directors determines that such approval is appropriate for purposes of
satisfying Section 162(m), Section 422 or Section 409A of the Code or any
applicable rule or listing standard of any stock exchange, automated quotation
system or similar organization. Nothing herein shall restrict the Committee’s
ability to exercise its discretionary authority pursuant to Section 4, which
discretion may be exercised without amendment to the Plan. No action hereunder
may, without the consent of a Participant, reduce the Participant’s rights under
any outstanding Incentive Award.

 

23

NO OBLIGATION TO EXERCISE

 

The grant to a Participant of an Option or SAR shall impose no obligation upon
such Participant to exercise such Option or SAR.

 

 
20

--------------------------------------------------------------------------------

 

 

24

TRANSFERS UPON DEATH; NONASSIGNABILITY

 

Upon the death of a Participant outstanding Incentive Awards granted to such
Participant may be exercised only by the executor or administrator of the
Participant’s estate or by a person who shall have acquired the right to such
exercise by will or by the laws of descent and distribution. No transfer of an
Incentive Award by will or the laws of descent and distribution shall be
effective to bind the Company unless the Company shall have been furnished with
(a) written notice thereof and with a copy of the will and/or such evidence as
the Committee may deem necessary to establish the validity of the transfer and
(b) an agreement by the transferee to comply with all the terms and conditions
of the Incentive Award that are or would have been applicable to the Participant
and to be bound by the acknowledgments made by the Participant in connection
with the grant of the Incentive Award.

 

Except as otherwise provided in this Plan, no Incentive Award or interest in it
may be transferred, assigned, pledged or hypothecated by the Participant,
whether by operation of law or otherwise, or be made subject to execution,
attachment or similar process.

 

25

EXPENSES AND RECEIPTS

 

The expenses of the Plan shall be paid by the Company. Any proceeds received by
the Company in connection with any Incentive Award will be used for general
corporate purposes.

 

26

FAILURE TO COMPLY

 

In addition to the remedies of the Company elsewhere provided for herein,
failure by a Participant (or beneficiary) to comply with any of the terms and
conditions of the Plan or the applicable Award Agreement, unless such failure is
remedied by such Participant (or beneficiary) within ten (10) days after notice
of such failure by the Committee, shall be grounds for the cancellation and
forfeiture of such Incentive Award, in whole or in part, as the Committee, in
its sole discretion, may determine.

 

27

EFFECTIVE DATE AND TERM OF PLAN

 

The Plan shall be effective as of the Effective Date. Unless earlier terminated
by the Board of Directors, the right to grant Incentive Awards under the Plan
will terminate on the tenth (10th) anniversary of the Effective Date. Incentive
Awards outstanding at Plan termination will remain in effect according to their
terms and the provisions of the Plan.

 

28

FRACTIONAL SHARES

 

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan. The Committee shall determine whether cash or other securities or
property shall be issued or paid in lieu of fractional shares of Company Stock
or whether any fractional shares should be rounded, forfeited or otherwise
eliminated.

 

29

CLAWBACK

 

Any Incentive Award that is subject to recovery under any applicable law,
government regulation or rule or listing standard of any stock exchange, will be
subject to such deductions and clawback as may be required to be made pursuant
to such applicable law, government regulation or rule or listing standard of any
stock exchange (or any policy adopted by the Company pursuant to any such
applicable law, government regulation or rule or listing standard of any stock
exchange).

 

 
21

--------------------------------------------------------------------------------

 

 

30

SEVERABILITY

 

If any of the provisions of the Plan or any Award Agreement is held to be
invalid, illegal or unenforceable, whether in whole or in part, such provision
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions shall
not be affected thereby.

 

31

AWARDS TO NON-U.S. EMPLOYEES

 

Incentive Awards may be granted to Participants who are foreign nationals or
employed outside of the United States, or both, on such terms and conditions
different from those applicable to Incentive Awards to Participants employed in
the United States as may, in the judgement of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee may impose conditions on the exercise or vesting in Incentive Awards
in order to minimize the Company’s obligations with respect to tax equalization
for employees on assignment outside of their home country.

 

32

SECTION 409A

 

All Incentive Awards granted under this Plan are intended to comply with or to
be exempt from Section 409A of the Code and will be construed accordingly.
However, the Company will not be liable to any Participant or beneficiary with
respect to any adverse tax consequences arising under Section 409A or other
provision of the Code. All terms of this Plan that are undefined or ambiguous
must be interpreted in a manner that is consistent with Section 409A of the Code
if necessary to comply with Section 409A of the Code. A Participant’s right to
receive any installment payments under this Plan or an Incentive Award Agreement
will be treated as a right to receive a series of separate payments for purposes
of Section 409A of the Code. To the extent that (i) a Participant is determined
to be a “specified employee” within the meaning of Section 409A of the Code, (b)
any amounts payable under this Plan or an Award Agreement represent amounts that
are subject to Section 409A of the Code, and (c) such amounts are payable solely
on the Participant’s “separation from service” within the meaning of Section
409A of the Code, then such amounts will not be payable to the Participant
before the date that is six months after the Participant’s separation from
service (or, if earlier, the date of the Participant’s death), to the extent
necessary to avoid the imposition of tax penalties on the Participant under
Section 409A of the Code. Payments subject to the preceding sentence to which
the Participant would otherwise be entitled during the first six months
following the Participant’s separation date will be accumulated and paid on the
first business day that is six months after the separation date.

 

33

APPLICABLE LAW

 

Except to the extent preempted by any applicable federal law, the Plan will be
construed and administered in accordance with the laws of the State of Delaware,
without reference to the principles of conflicts of laws thereunder.

 

 

22